Kirkpatrick, C. J.
— This proceeding is altogether erroneous. The state of demand filed, does not contain a lawful ground of action. The judgment itself, too, is entered in figures and not in words at length, and this is assigned as a reason of reversal. According to the opinion of Cole and Petty.1
I think this judgment must be reversed.
Rossell, J. — Concurred.
Pennington, J.
— This judgment being entered hi figures brings this case within that of Cole v. Petty, but [61] this is the least error in the proceedings; out of five separate and distinct charges for damages, there is not a single legal cause of action stated. I concur in the reversal.
Judgment reversed.

 Ante, *60. — Ed.